Name: 96/291/EC: Council Decision of 29 April 1996 on the conclusion of an Agreement in the form of an Exchange of Letters on the shortening by one year of the duration of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  European construction;  Africa
 Date Published: 1996-05-04

 Avis juridique important|31996D029196/291/EC: Council Decision of 29 April 1996 on the conclusion of an Agreement in the form of an Exchange of Letters on the shortening by one year of the duration of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco Official Journal L 111 , 04/05/1996 P. 0018 - 0018COUNCIL DECISION of 29 April 1996 on the conclusion of an Agreement in the form of an Exchange of Letters on the shortening by one year of the duration of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (96/291/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas Article 15 (2) of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (1), concluded in 1992 for a period of four years, provides for a mid-term review;Whereas in the framework of that review the two parties agreed on 13 October 1994 to limit the duration of the said Agreement to midnight on 30 April 1995 and to enter into the necessary negotiations at the earliest opportunity with a view to the possible conclusion of a new agreement for a period of three years from 1 May 1995,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters on the shortening by one year of the duration of the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community.Done at Luxembourg, 29 April 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No L 407, 31. 12. 1992, p. 3.